At the June Term, 1934, Cumberland Superior Court, the defendant herein, Willie McLeod, alias Buster McLeod, was tried upon indictment charging him, and another, with the murder of one Herbert Bridgers. The jury "for their verdict say that the defendant Willie McLeod is guilty of murder in the first degree." The judgment of the court was that the defendant suffer death by electrocution.
From the judgment thus entered, the defendant gave notice of appeal to the Supreme Court, and was allowed to prosecute the same in forma pauperis. The clerk certifies that nothing has been done towards perfecting the appeal; that the time for serving statement of case has expired, and that no extension of time for filing same has been recorded in his office. S. v.Williams, 208 N.C. 352; S. v. Brown, 206 N.C. 747, 175 S.E. 116.
The prisoner, having failed to make out and serve statement of case on appeal within the time fixed, has lost his right to prosecute the appeal, and the motion of the Attorney-General to docket and dismiss must be allowed. S. v. Williams, supra; S. v. Johnson, 205 N.C. 610,172 S.E. 219. It is customary, however, in capital cases, where the life of the prisoner is involved, to examine the record to see that no error appears upon its face. S. v. Williams, supra; S. v.Goldston, 201 N.C. 89, 158 S.E. 926. This we have done in the instant case without discovering any error on the face of the record. S. v.Williams, supra; S. v. Hamlet, 206 N.C. 568, 174 S.E. 451.
There is still another reason why the motion of the Attorney-General must be allowed. The case was tried and judgment rendered before the commencement of the Fall Term, 1934, of this Court. Hence, the appeal was due to be brought to such term, the next succeeding term, and docketed here fourteen days before entering upon the call of the district to which the case belongs. Failing in this, application for *Page 56 certiorari at the Fall Term was required to preserve the right of appeal.S. v. Harris, 199 N.C. 377, 154 S.E. 628; Pruitt v. Wood, ib., 788,156 S.E. 126. The case was neither docketed in time nor was application forcertiorari made at the Fall Term. This was fatal to the appeal. S. v.Rector, 203 N.C. 9, 164 S.E. 339; S. v. Farmer,188 N.C. 243, 124 S.E. 562.
Attention is again directed to what was said in S. v. Etheridge,207 N.C. 801, 178 S.E. 556, and S. v. Watson, 208 N.C. 70, relative to notifying the Attorney-General of appeals in criminal cases as required by C. S., 4654.
Appeal dismissed.